Citation Nr: 0734792	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from August 1964 to August 
1969 and from March 1970 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran appears to be seeking 
entitlement to VA dental treatment as evidenced by several 
statements submitted in support of his claim.  The veteran 
originally sought service connection for periodontal disease 
in a claim submitted in October 1986.  There is a rating 
decision, dated in April 1987, that originally denied service 
connection for periodontitis; however, that part of the 
decision was lined out.  There is a handwritten notation that 
the veteran's claim should be forwarded to "dental."

The veteran submitted a statement in August 1987 wherein he 
asked that his claim for a dental problem be reopened.  There 
is a handwritten notation on his VA Form 21-4138 that says a 
copy should be sent to the VA medical center (VAMC).

Despite the two referrals to the VAMC, there is no indication 
in the claims folder of adjudication of a claim for dental 
treatment.  In light of the veteran's current statements 
regarding his desires for dental treatment, that issue is 
referred to the RO for such further development, or referral, 
as may be required.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran perfected his substantive appeal in the current 
case in January 2005.  He indicated at that time that he 
desired to have a Travel Board hearing in his case.  The 
Board wrote to the veteran to clarify whether he still 
desired a hearing.  The veteran responded in October 2007 
that he did want a Travel Board hearing.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He and his representative should 
be given an opportunity to prepare for 
the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


